Citation Nr: 0816333	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-30 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left knee 
instability.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May and October 2007 rating decisions by which the RO 
denied entitlement to service connection for left knee 
instability and granted an increased rating of 50 percent for 
the veteran's service-connected PTSD.  Regarding the latter, 
the veteran contends that he is entitled to an even higher 
rating.  Indeed, although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.


FINDINGS OF FACT

1.  The veteran is not shown to suffer from a left knee 
disability, to include left knee instability, which is 
distinct from his service-connected left knee degenerative 
arthritis.

2.  The veteran failed to appear for a VA psychiatric 
examination scheduled in connection for his claim for an 
increased rating for PTSD.


CONCLUSIONS OF LAW

1.  Left knee instability was not incurred in or as a result 
of active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The claim of entitlement to an increased disability 
rating for the veteran's service-connected PTSD is denied 
based on his failure to report for a scheduled VA 
examination.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When a claim that cannot be substantiated as a matter of law, 
no VCAA notice is required.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  As will be explained in further 
detail below, an increased rating cannot be granted for the 
veteran's service-connected PTSD as a matter of law pursuant 
to 38 C.F.R. § 3.655.  Thus, VCAA does not apply to that 
issue, and the rest of the discussion will pertain 
exclusively to the service connection issue.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
Dingess was provided in April 2008.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in August 2006 and April 2008 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim of entitlement to service connection 
for left knee instability and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
treatment records and the record contains the service medical 
records and private medical records.  Additionally, the 
veteran has been afforded a VA orthopedic examination in 
connection with his claim in April 2007.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service connection left knee 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation).

In August 2006, the veteran filed a claim of entitlement to 
service connection for and "left knee condition" and for 
left knee arthritis.  By November 2006 rating decision, the 
RO granted service connection for left knee degenerative 
arthritis, as it was shown to have resulted from a September 
1969 left knee injury in service.  In February 2007, the 
veteran asserted that the "left knee condition" he claimed 
in August 2006 was separate and apart from the condition for 
which service connection was granted.  He asked that a 
separation rating for and left knee condition be granted.  By 
May 2007 rating decision, the RO denied service connection 
for left knee instability.

In an August 2006 private medical report, S.L.H., M.D. found 
mild degenerative changes of the left knee with no obvious 
ligamentous instability.  There was no evidence of internal 
derangement and no significant joint effusion.  There was, 
however, some limitation of motion.  Dr. H. diagnosed 
premature development of left knee arthritis and opined that 
it was the "direct result" of the 1969 in-service injury.  

In a January 2007 report, Dr. H. noted that the veteran was 
experiencing increasing left knee discomfort.  The veteran 
now experienced further pain and stiffness as well as 
limitation of motion of the left knee.  Dr. H. indicated that 
there was no left knee effusion, and there was no evidence of 
ligamentous instability.  Dr. H. opined that left knee 
arthritic discomfort would worsen progressively with age.  He 
offered no diagnosis other than arthritis.

On April 2007 VA orthopedic examination, the veteran reported 
left knee pain and stiffness that limited his activities.  A 
left knee X-ray study revealed minimal osteoarthritic 
changes.  The examiner diagnosed mild osteoarthritis of the 
left knee and nothing else.

In order for service connection to be granted, the evidence 
must reflect an actual disability.  The competent evidence 
shows no left knee disability that is separate and distinct 
from the service-connected left knee degenerative arthritis.  
Thus, service connection for a "left knee condition" to 
include left knee instability is denied.  38 C.F.R. § 3.303; 
Gilpin, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
orthopedic examination and evidence the veteran himself 
submitted, he suffers from no left knee disability other than 
left knee arthritis.  There is no medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Increased rating PTSD 

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "re-examination" include periods 
of hospital observation when required by VA.

(b) Original or re-opened claim, or claim for increase.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a re-opened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

The veteran failed to report for a September 5, 2007 VA 
examination that was scheduled to determine the nature and 
severity of his service-connected PTSD.  Neither the veteran 
nor his representative has provided an explanation for this 
failure to appear.

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increased disability rating, 
the claim shall be denied.  See 38 C.F.R. § 3.655.  Section 
3.655, however, is only effective where (1) entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination, 
and (2) a claimant, without good cause, fails to report for 
such examination, or re-examination.  38 C.F.R. § 3.655(a).

With respect to (1), the necessity of examination, it is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2007); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding 
that VA has discretion to decide when additional development 
is necessary).  In this case, VA has determined that the 
record in this case is incomplete.  The veteran's PTSD has 
not been comprehensively examined for rating purposes in 
years.  Indeed, the veteran failed to report for a VA 
psychiatric examination in December 2004.

As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  To support this objective, 
the regulations further provide that "[i]ndividuals for whom 
an examination has been scheduled are required to report for 
the examination."  38 C.F.R. § 3.326(a) (2006); see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (holding that the duty 
to assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, [s]he cannot passively wait for it in 
those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence").  Thus, the regulations clearly indicate it is the 
duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.

VA has attempted to complete the record for adjudication 
purposes by obtaining additional medical evidence via 
psychiatric examination, which was scheduled to be performed 
on September 5, 2007.  The veteran failed without explanation 
to report for the required examination.

The veteran might argue that additional VA examination 
evidence is not necessary, as he supplied his own July 2007 
private psychological examination report.  The Board observes 
that the relevant provision, 38 C.F.R. § 3.655, makes no 
exceptions for claimants supplying their own examination 
reports.  In any event, the Board concludes that the July 
2007 report of B. B., a clinical psychologist, is unreliable.  
The disability picture presented in that report is out of 
proportion to evidence contained in progress notes relating 
to VA psychiatric treatment.  For example, Dr. B's report 
reflects that the veteran displayed "cognitive deviation" 
when asked questions of intelligence, showed "impairment in 
reality," and was increasingly unable to perform his job.  
Further, Dr. B. asserted that the veteran's stream of mental 
activity was abnormal and noted that the veteran related a 
good deal of trembling and a much exaggerated startle 
response.  The veteran's fund of general information was less 
than fair, as were responses to verbal comprehension.  He was 
unable to perform serial 7's or serial 3's.  The veteran's 
immediate recall was so poor that he could not recall general 
information past the 30 second level.  His interpretation of 
proverbs was poor.  The report goes on to describe symptoms 
and manifestations of PTSD consistent with an acute 
psychiatric disorder.

In any event, the Board observes that contemporaneous VA 
mental health treatment notes reveal a far milder disability 
picture.  In June 2007, the veteran reported a lack of energy 
and motivation as well as sleep trouble.  However, he denied 
anxiety and indicated that he had no problems around people 
or in crowds.  The veteran appeared to be engaged with his 
family and played golf and watched movies for entertainment.  
He indicated a good financial situation and stated that he 
owned his home.  The examiner observed that the veteran was 
fully oriented, cooperative, and reasonably groomed.  His 
speech was normal, language was intact, thought processes 
were normal and coherent, and the veteran's fund of knowledge 
was above average.  Furthermore, the veteran's memory was 
characterized as intact.  

In July 2007, a VA clinician noted good grooming and hygiene, 
that the veteran was better able to deal with anger and was 
developing more serenity, and was learning how to deal with 
stress and anxiety.  The veteran indicated that he was 
feeling much better with psychotropic medication.  He also 
recounted several positive recent developments in his life.

In December 2007, the veteran reported that "everything was 
going well."  The examiner observed that he was even keeled 
with a stable mood.  The veteran described a busy family life 
as well as holiday plans.  He stated that everything was 
going well at work.  

The Board concludes that entitlement to an increased 
disability rating for the veteran's service-connected PTSD 
cannot be established or confirmed without additional 
evidence.  As apparent from the foregoing discussion, an 
examination is necessary at the very least in order to 
reconcile Dr. B's observations with those of VA mental health 
professionals.

Moving to (2), failure to report without good cause, it is 
clear that VA has done its part to develop the evidence with 
respect to the veteran's increased rating claim.  Any failure 
to develop the claim rests with the veteran himself.  It is 
the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

The veteran has neither explained why he failed to appear for 
the examination, nor has he requested that the examination be 
rescheduled.  Because neither the veteran nor his attorney 
has not provided any reason for the failure to report, the 
Board finds that "good cause" sufficient to avoid a denial of 
the claim under 38 C.F.R. § 3.655 cannot be established.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, any due process concerns have been satisfied.  The 
January 2008 supplemental statement of the case, which was 
provided to the veteran and his attorney, specifically quoted 
38 C.F.R. § 3.655.  It is clear that the veteran was placed 
on notice as to the consequences of his failure to report for 
the VA examination in September 2007.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).

There is no indication that the veteran has changed 
addresses.  To the extent that the veteran may have a changed 
addresses but did not inform VA, it is well-established that 
it is the claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find [him]."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In short, for the reasons and bases expressed above, the 
Board finds that the veteran's claim for an increased rating 
for his service-connected PTSD must be denied per 38 C.F.R. § 
3.655.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
benefit sought on appeal is accordingly denied.


	
ORDER

The appeal is denied.



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


